         Case 1:17-cv-08919-PGG Document 59 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIANO FITZ, CARMELO BAEZ,
JESUS BAEZ, MIGUEL VASQUEZ, and
OSCAR PORTILLA,
                       Plaintiffs,                                   ORDER

             - against -                                       17 Civ. 8919 (PGG)

BETHEL GOURMET FOOD CORP.,
YEONG Y. KIM, PYUNGHAK KIM,
YONG M OH, and 79 DELI NY CORP.,
jointly and severally,
                       Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that shall be a telephone conference in this matter on

September 10, 2020 at 11:15 a.m.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than September 7, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       August 6, 2020
Case 1:17-cv-08919-PGG Document 59 Filed 08/06/20 Page 2 of 2




                              2
